Citation Nr: 9914236	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a compensable evaluation for post ventral 
meatotomy.

2. Entitlement to service connection for a penis injury 
secondary to surgery.

3. Entitlement to service connection for epididymitis.

4. Entitlement to service connection for post-excision left 
testicle condition.

5. Entitlement to service connection for a mental disorder.

6. Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a lumbar 
spine condition has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to May 
1972.  The Board notes that the veteran testified at a 
hearing before a member of the Board in August 1995 at the 
Cleveland, Ohio, VARO.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1992 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for post-excision 
left testicle, chronic nervous condition, epididymitis, and 
penis injury due to surgery, and found that new and material 
evidence had not been submitted sufficient to reopen the 
record on a claim for service connection for a back injury.  
The RO also found that the veteran's stricture of the 
urethra, rated as post ventral meatotomy, was less than 10 
percent disabling.  In September 1992, the veteran's claims 
file was transferred to the Cleveland, Ohio, VARO for further 
adjudication, at the request of the veteran.  In March 1997, 
the veteran's claims file was transferred to the Oakland, 
California, VARO for further adjudication, again at the 
request of the veteran.  

REMAND

By letter, received by the Board in February 1999, the 
veteran indicated that he had been unable to attend the 
scheduled videoconference hearing in February 1999 due to the 
fact that he had been residing in North Carolina since 
November 1998.  He requested that a new hearing date be set 
at the VARO closest to his new residence.  In April 1999, in 
response, the Board found that good cause had been shown to 
warrant rescheduling of a personal hearing before a traveling 
member of the Board.  


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The regional office should initiate the 
appropriate procedures to arrange for the 
veteran to have a hearing before a Member 
of the Board at the VARO closest to his 
current residence in North Carolina.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


